PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Amazon Technologies, Inc.
Application No. 15/887,853
Filed: 2 Feb 2018
For: SYSTEM AND METHOD FOR ADJUSTING MEMBERSHIP OF A DATA REPLICATION GROUP
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e) filed June 18, 2021, to accept the unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application after issuance of the patent by way of Certificate of Correction.  

The petition under 37 CFR 1.78(e) is DISMISSED. 

A review of the record confirms petitioner did not make proper benefit claim to the prior-filed application as required by 35 U.S.C. 120 in an application data sheet (ADS) within the period provided by 37 CFR 1.78. The underlying application issued as Patent No. 10,929,240 on February 23, 2021. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78, accompanied a completed a Certificate of Correction form and a Certificate of Correction fee.

A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application must be accompanied by the following:

The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet requirement (3) above. 

Petitioner has submitted the required statement of unintentional delay; however, the Director may require additional information where there is a question whether the delay was unintentional. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, this petition was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide a signed statement, which includes sufficient information regarding the facts and circumstances surrounding the delay to support a conclusion that the entire delay was unintentional. Id. at 12223. In particular, the statement must set forth facts, after a reasonable inquiry, explaining when the relevant party discovered the due date for claiming benefit of the prior filed application had passed and the reason for the delay from this discovery until the filing of a grantable petition. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If petitioner wishes to request reconsideration of this decision, petitioner must submit a renewed petition under 37 CFR 1.78(e), accompanied by the requested additional information concerning whether the delay in seeking acceptance of the delayed benefit claim was unintentional. The Office acknowledges receipt of the $2100 petition fee under 37 CFR 1.17(m) paid on June 18, 2021. Petitioner must pay the certificate of correction fee with the renewed petition; however, no additional petition fee is required.


Further correspondence with respect to this matter should be directed to the undersigned and addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET